Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
2. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-3, 5, 7, 8, 15, 16, 22, 24, 26, 27, 29, 31, 33, 35, 37, 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1-3, 5, 7, 8, 15, 16, 22, 24, 26, 27, 29, 31, 33, 35, 37, 41 contain the phrases "optionally" and/or “preferably wherein”; which render the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
*  The claims are herein examined as positively reciting the limitations following each recitation of “optionally” or “preferably wherein”.

Claim Rejections - 35 USC § 102
3. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1, 5, 7, 8, 16, 26, 29, 31, 40, 45 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bitelli US 6,244,782.  Bitelli discloses a system for paving a roadway, the system comprising:
A paving machine (1) including a receptacle/hopper (2), a conveyor (6) and a screed plate (5).
The conveyor including a scale (9) for weighting a portion of an asphalt material on the 
	conveyor at a certain point in time.
A controller (10) able to receive :
dimensional information (width and thickness) of the asphalt mat being formed, 
weight information from the scale (9),
machine travel speed from sensor (31),
	compaction data from the screed assembly,
	distance traveled over specific time intervals.
Wherein the controller (10) is configured to provide data relative to the compressing of the asphalt by the vibratory screed plate (5) and an indication of the thickness of the asphalt mat thus formed. Whereby a target air voids content and verification of the weight of the asphalt paved is provided.  Col. 2, ln. 61-Col. 3, ln. 54.  

With respect to claims 8, 16, 29, 40 Bitelli discloses paving parameters, i.e. weight, width, length, thickness data are transmitted from sensors to the controller (10) such that a paving material volume(quantity) is calculated from the measured thickness, length and width of asphalt paved over time and compression data from the screed.  Wherein “the compressing of the material and the indication of the thickness of the material  for every stretch of the road can be given to the control power unit (10). All of the information which, opportunely organized can give a certification of the thickness or the quantity of weight of the material laid…along all the route”.   See Col. 3, lns. 34-64.  *compression and thickness data cited in lines 46-49 is understood to imply compaction/density data and/or air void content of the paved asphalt behind the screed. 

With respect to claim 31 Bitelli discloses sensors (31, 51, 52) can be in communication with the controller (10) as well as thickness data can be received by the controller for the transmission of dimension information relative to the asphalt mat being formed.

With respect to claim 45 Bitelli discloses a method for paving a roadway, the method comprising:
Providing a paving machine (1) including a receptacle/hopper (2), a conveyor (6) and a 
screed plate (5).
The conveyor including a scale (9) for weighting a portion of an asphalt material on the 
	conveyor at a certain point in time.
Providing a controller (10) able to receive dimensional information, width and thickness 
of the asphalt mat being formed & weight information from the scale (9).
Wherein the controller (10) is configured to provide data relative to the compressing of the asphalt by the vibratory screed plate (5) and an indication of the thickness of the asphalt mat thus formed. Whereby a target air voids content and verification of the weight of the asphalt paved is provided.  Col. 2, ln. 61-Col. 3, ln. 54.  

Claim Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.
5. 	Claims 2, 24, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bitelli US 6,244,782 in view of Minich US 8,930,092.  Bitelli discloses a system for paving a roadway including a controller that receives data indicative of the weight, thickness, length and width of the asphalt mat paved.  But does not disclose if the controller is adapted to receive temperature data nor determine the surface area paved 
based on the length and width measurements.  However, Minich teaches an integrated 
paving process control system that uses temperature of the asphalt in front of the screed, incremental calibrated weight of asphalt provided over time to the left and right side screed plates, incremental width over time of each screed plate, incremental distance over time travelled, and slope of the screed plates, over time to determine a yield dimension “by correlating the incremental quantity of material deposited over time to a particular area (screed width by linear advance distance) paved”.  Col. 10, lns. 24-53. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the controller of Bitelli with surface area calculation features as taught by Minich in order to provide a time-reference material placement map that can be used to determine a quantity of asphalt needed for additional lifts or adjacent lanes to be paved.  Col. 10, lns. 3-23.
	
6. 	Claims 3, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bitelli US 6,244,782 in view of Oetken et al. US 2016/0060819.  Bitelli discloses a system for paving a roadway including a controller that receives data indicative of the weight, thickness, length and width of the asphalt mat paved.  But does not disclose if the controller is adapted to receive temperature data nor photographic image data.  However, Oetken et al. teaches a paving machine and system comprising a video camera with an infrared filter and temperature detector/sensor.  Wherein a controller is configured to receive image data from said camera indicative of a thermal image of the top surface of the paved asphalt mat (20).  The controller further configured to transmit, to an operator display device, an image of said paved asphalt (20) and an alert if any portion of said paved mat is below a target temperature.  See [0021-22].  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the road paving system of Bitelli with a video feedback system taught by Oetken et al. in order to verify to or alert an operator as to the compaction quality/density of the paved mat.
	
7. 	Claims 15, 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bitelli US 6,244,782 in view of Rutz EP2514871.  Bitelli discloses a system for paving a roadway including a controller that receives data indicative of the compaction force, weight of the asphalt delivered from the hopper to the screed; as well as thickness, length and width of the asphalt mat paved.  But does not disclose if the controller is adapted to receive determine a “required material mass” from the volume detected.  However, Rutz teaches it is known to use digitized target space(volume) models in comparison with an also digitized actual space model, in which target densities and actual densities are shown”.  [0003].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the road paving system of Bitelli with a control unit including a comparator function, as taught by Rutz, in order or to provide feedback and/or verification of paving parameters.
 	
8. 	Claims 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bitelli US 6,244,782 in view of Baker et al. US 6,749,364.  Bitelli discloses a system for paving a roadway including a controller that determines the weight, thickness, length and width of the asphalt mat paved.  But does not disclose if the controller is adapted to determine the temperature of the asphalt.  However, Baker et al. teaches it is known to mount a 
thermal imager (14) in a rearward facing direction such that the temperature of the asphalt behind the screed can be measured.  Whereby a graphical image (17) of the temperature profile can be provided to a display device, viewable by an operator or a control computer.  Col. 10, lns. 3-23, Col. 4, ln. 9-Col. 6, ln. 59.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the controller of Bitelli with surface area calculation features taught by Minich and the temperature sensing and imaging apparatus taught by Baker et al. in order to provide a time-reference material placement map that can be used to guide a compaction roller to areas of the paved roadway needing further compaction.  Col. 10, lns. 3-23.

9. 	Claims 33, 35, 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bitelli US 6,244,782 in view of Aardema US 2013/0136539.  Bitelli discloses a system for paving roadways including mat thickness, width and length data transmitted between sensors on board the paving machine, but does not disclose the use of RFID tags embedded in the asphalt mat.  However, Aardema teaches it is known to provide paving machines with an RFID reader (44) configured to send/receive wireless signals to/from embedded sensors (66).  Wherein the sensor is configured to sense a paving parameter such as compaction rate.  [0023-00228].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the paving system of Bitelli with an RFID reader and embedded RFID sensors as taught by Aardema in order to certify compaction rate of the formed roadway.
Double Patenting
10. 	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).  A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 22 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 11,306,444. This is a statutory double patenting rejection.

Conclusion
11. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND W ADDIE whose telephone number is (571)272-6986.  The examiner can normally be reached on m-f 7:30-12:30, then 6-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone 

are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/RAYMOND W ADDIE/Primary Examiner, Art Unit 3671                               				     10/5/2022